 

Exhibit 10.2

AMENDMENT NO. 2019-1

TO THE
P.H. GLATFELTER SUPPLEMENTAL MANAGEMENT PENSION PLAN

WHEREAS, P.H. Glatfelter Company (the “Company”) maintains the P.H. Glatfelter
Company Supplemental Management Pension Plan (the “SMPP”), which provides
selected senior management employees of the Company with an early retirement
supplement to benefits provided under the P.H. Glatfelter Company Retirement
Plan (the “Retirement Plan”);

WHEREAS, benefit accruals under the Retirement Plan will be frozen, effective as
of May 31, 2019, and the Retirement Plan will be terminated, effective as of
June 30, 2019 (the “Termination”);

WHEREAS, the Retirement Plan Termination process will include an offer of lump
sum distributions to participants who are not in pay status and, after such lump
sum distributions have been made, a transfer of Retirement Plan assets to one or
more insurance companies for the purpose of providing annuities to Retirement
Plan participants, beneficiaries, and alternate payees;

WHEREAS, the Company desires to amend the SMPP to reflect the Termination of the
Retirement Plan, and to clarify compliance with applicable law and regulatory
requirements.

NOW, THEREFORE, pursuant to the authority of the Compensation Committee of the
Board of Directors of the Company, the SMPP is amended as follows, effective as
of May 31, 2019:

 

1.

Section 2(a) is amended to add a sentence to the end thereof to read as follows:

“Effective as of May 31, 2019, participation in the Plan shall be frozen, and no
employee shall thereafter become a Participant or Early Retirement Participant
in the Plan.”

 

2.

Section 2(b) is hereby amended to read in its entirety as follows:

“(b)The Company will pay a monthly Early Retirement Supplement to an Early
Retirement Participant who retires from employment with the Company and all
affiliates on or after age 55 but prior to his normal retirement date under the
Retirement Plan (“Normal Retirement Date”), and who elects, under rules as may
be prescribed by the Committee, to defer commencement of his monthly pension
benefit under the Retirement Plan (which benefit may be payable from an
insurance company after Termination of the Retirement Plan) to the earlier of
the first day of the thirty-sixth month following his retirement or his Normal
Retirement Date (the “Deferred Commencement Date”).  All references to benefits
payable “under the Retirement Plan” shall include benefits payable from an
insurance company after Termination of the Retirement Plan.”

 

--------------------------------------------------------------------------------

 

 

3.

Section 8 is hereby amended to read in its entirety as follows:

“8.Section 409A Compliance.  Notwithstanding any provision of this Plan to the
contrary, any payment that is due upon retirement or termination of a
Participant’s employment shall only be paid as provided to the Participant upon
a “separation from service” as defined in Section 409A of the Code, and any
payment that is due upon death of a Participant shall be paid or commence to be
paid no later than December 31 of the first calendar year following the calendar
year in which the Participant’s death occurs, in accordance with Proposed
Treasury Regulation Section 1.409A-3(d)(2).  In no event shall a Participant,
directly or indirectly, designate the calendar year of a payment, except in
accordance with Section 409A of the Code.  The Plan is intended to comply with
the requirements of Section 409A of the Code, and the provisions of this Plan
shall be construed as necessary to conform to the requirements of Section 409A
of the Code.”

 

4.

A new Section 11 is hereby added to the end of the SMPP to read as follows:  

“11.Permitted Disclosure.  Nothing in this Plan or any agreement between a
Participant and the Company restricts or prohibits a Participant from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation.  This Plan does not limit a Participant’s right to
receive an award from any Regulator that provides awards for providing
information relating to a potential violation of law.  A Participant does not
need the prior authorization of the Company to engage in conduct protected by
this paragraph, and a Participant does not need to notify the Company that the
Participant has engaged in such conduct.

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.”

 

5.

In all respects not amended, the SMPP is hereby ratified and confirmed.

This Amendment No. 2019-1 to the SMPP is hereby executed as of the effective
date described above.

 

P.H. GLATFELTER COMPANY

 

 

 

 

By:

/s/ Eileen L. Beck

 

Eileen L. Beck

 

 

Date:

5/31/2019

 

2

 